DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.

Status of the Claims
 	Claims 1, 3-8, 12-15, 17-20, 22, and 24-25, are pending in the application, with independent claims 1 and 7 amended and claims 2, 9-11, 16, 21, and 23 canceled.

Response to Arguments
	Applicant's 5/10/21 claim amendments and arguments have been fully
considered, and are found partially persuasive as to the amendments to independent claims 1 and 7.  However, upon further search and consideration, Ariziti is found to teach the new amendments, necessitating new grounds of rejection adding additional teachings of Ariziti, as presented below.

 	As to claims 1 and 7, Applicants assert on pages 7-8 that Arizti does not teach or suggest that the second topsheet is a separate element discontinuous with the first Also see “Suggestions for Advancing Prosecution” section below).   In particular, Ariziti teaches:	(b) a first topsheet Z1 [as front topsheet of zone Z1 on front side F of topsheet 24 Fig.15,11,1 [0140],ll.1-6; as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2];  		comprising: a urine permeable material [as liquid permeable topsheet Fig.1 [0008],ll.9-10]; wherein the front topsheet Z1 directly or indirectly overlies a portion [front F Fig.15, front 5 Fig.1,] of the backsheet 25 Fig.1,11,15 [and as attached at periphery [0094],ll.5-7] and wherein the first topsheet Z1 extends across the front portion F Fig.15 [0140],ll.2,1-6); and
	(c) a second topsheet Z2 [as rear topsheet of zone Z2 on backside B of topsheet 24 Fig.15,11,1 [0140],ll.1-6; as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2];  		comprising a urine and feces impermeable material [Z2 hydrophobic [0143],ll.30);  wherein the second topsheet Z2 is adjacent to a portion of the first topsheet Z1; wherein the second topsheet Z2 is disposed only in the perineal portion [middle Fig. 15] and the rear portion B of the diaper Fig. 15; and 	wherein any one of the topsheets (e.g., as the second topsheet Z2) directly or indirectly overlies a portion of the first topsheet Z1 in the rear portion; and wherein the second topsheet is a discrete element discontinuous with the first topsheet [as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2];	in order to provide the transverse perineal barrier 100 ([0134],ll.4-5) as part of   	While Arizti does not teach all of the elements in the same embodiment; that the second topsheet Z2 overlies a portion of the first topsheet Z1 in the embodiment of Fig. 15; and that the transverse perineal barrier is formed of the second topsheet; it would have been obvious to one of ordinary skill in the art at the time of the invention to provide all of the above features in the same embodiment, in order to provide the second topsheet Z2 as hydrophobic over the first topsheet Z1 of Fig.15, and to provide the impermeable/ hydrophobic second topsheet Z2 overlying the first topsheet Z1 overlying the rear and perineal portions, with the transverse perineal barrier as part of the 2nd topsheet, and one of skill would have been motivated to do so,  in order to form an integral barrier to feces from back to front to improve the comfort of the diaper when used by transferring the liquid portion of the urine and feces to the permeable front topsheet Z1; and where the arrangement of the transverse perineal barrier as part of the 2nd topsheet Z2 provides the advantages of improving the integrity of the diaper and is simpler to manufacture, and where Arizti teaches the same structures for the same functions and purposes, in the same endeavor; and where rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(I)C. 	  	Applicant argues the same limitations for the remaining claims.

Suggestions for Advancing Prosecution

 	It is noted that Applicants’ Specification and Drawings (e.g., Fig.4A, pp.8-14) includes where the second/rear topsheet 17 is provided in the rear and perineal portions of the diaper (p.8,ll.9-10) and also contiguously forms at the perineal end a portion or layer of the transverse perineal barrier 23 (p.12,ll.1-2), or is bonded thereto, to form a at its rear end with transverse rear cuff 28 (p.14,ll.1-20), and where: the transverse perineal barrier 23 has a substantially straight free edge 25 including one or more perineal barrier elastic members 27 (p.12,ll.5-20); and the transverse rear cuff 28 have a substantially free distal edge 30 with one or more elastic members 31 (p.14,ll.9-10). 	Accordingly, it appears that modifying and adding to dependent claims 18 and 25 and incorporating these features (as follows) into independent claims 1 and 7 would appear to distinguish the teachings of Ariziti and potentially the prior art (but subject to additional search and consideration):Claim 1 (Suggested Potential Amendments).  A disposable diaper comprising:  	a length, a front portion, a front end edge, a rear portion, a rear end edge, and a perinea! portion between the front and rear portions; 
directly or indirectly overlies a portion of the backsheet, and wherein the first
topsheet extends across the front portion, the rear portion, and the perineal portion
of the diaper; 	a second topsheet comprising a urine and feces impermeable material, wherein the second topsheet is a separate element discontinuous with the first topsheet,
wherein the second topsheet directly 
topsheet that extends across the rear portion and the perineal portion of the diaper, and wherein the second topsheet is disposed only in the perineal portion and the rear portion of the diaper; 	a transverse perineal barrier [[23 Fig.4A]] comprising a urine and feces impermeable material, a proximal edge, [[and]] a first transverse distal edge, a rear portion, and one or more perineal barrier elastic members [[27 Fig.4A]] disposed along the first transverse distal edge; wherein the transverse perineal barrier is disposed in the perineal portion of the diaper, wherein the transverse perineal barrier is formed of a perineal end [[portion]] of the second topsheet, and wherein the first transverse distal edge is free of attachment to any other component of the diaper; 	a transverse rear cuff [[28 Fig.4A]] comprising a urine and feces impermeable material, a proximal edge, a second transverse distal edge, a rear portion, and one or more elastic members [[31 Fig.4A]] disposed along the second transverse distal edge; wherein the transverse rear cuff is disposed in the rear portion of the diaper, wherein the transverse rear cuff is formed of a rear end of the second topsheet, and wherein the second transverse distal edge is free of attachment to any other component of the diaper; and 	a liquid control structure disposed over a portion of the backsheet and between the front end edge and the transverse perineal barrier. 	
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
	Claims 1, 3-8, 12-15, 19, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arizti (US 2015/0282998 A1).

    PNG
    media_image1.png
    620
    444
    media_image1.png
    Greyscale
	As to independent claims 1 and 7, Arizti teaches a disposable diaper 20 [0069],ll.2, as absorbent article/diaper 20 Fig.1 [0088],ll.1-2] comprising:  	a length L Fig.1 [0090],ll.19); a front portion, front waist region 5 Fig.1 [0090],ll.24, as 1/3 of length L [0090],ll.25-27; and/or on opposite sides of lateral axis 90 Fig.1 [0090],ll.27-29); a front end edge 10 Fig.1 [0090],ll.1-2); a rear portion, rear waist region 6 Fig.1 [0090],ll.25, as 1/3 of length L [0090],ll.25-27; and/or on opposite sides of lateral axis 90 Fig.1 [0090],ll.27-29); a rear end edge 12 Fig.1 [0090],ll.2); a perineal portion, crotch region 7 Fig.1 [0090],ll.25] between the front 5 and rear 6 waist portions Fig.1 [0090],ll.24-29, as adjacent lateral axis 90 with front and rear portions on opposite sides of lateral axis Fig.1 [0090],ll.27-29); and [as per claim 7] a perineal portion 7 [as perineal portion of crotch region 7 Fig.1 [0090],ll.25] between the front 5 and rear 6 waist portions (Fig.1 [0090],ll.24-29, as adjacent lateral axis 90 with front 5 and rear 6 waist portions on opposite sides of lateral axis Fig.1 [0090],ll.27-29 in the perineal region [0135],ll.2-4);(a) a backsheet 25 Fig.1 [0088],ll.10; as part of liquid management system LMS [0004],ll.1-2; [0069],ll.6-10] comprising a urine and feces impermeable 
    PNG
    media_image2.png
    416
    676
    media_image2.png
    Greyscale
material [liquid impermeable backsheet 25 [0088],ll.10);  	[as per claim 7]: a liquid control structure 28 Fig.1 [absorbent core 28 [0088],ll.10-11 as part of liquid management system LMS [0004],ll.1-2; [0069],ll.6-10] overlying a portion of the backsheet 26 [between backsheet 26 and topsheet 24 [0088],ll.10-12); and extending from the front portion 5 to the rear portion 6 Fig.1;	(b) a first topsheet Z1 [as front topsheet of zone Z1 on front side F of topsheet 24 Fig.15,11,1 [0140],ll.1-6; as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2],  		comprising: a urine permeable material [as liquid permeable topsheet Fig.1 [0008],ll.9-10];  		wherein the front topsheet Z1 directly or indirectly overlies a portion [front F Fig.15, front 5 Fig.1,] of the backsheet 25 Fig.1,11,15 [and as attached at periphery [0094],ll.5-7] and  		wherein the first topsheet Z1 extends across the front portion F Fig.15 [0140],ll.2,1-6);
	(c) a second topsheet Z2 [as rear topsheet of zone Z2 on backside B of topsheet 24 Fig.15,11,1 [0140],ll.1-6; as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2];  		comprising a urine and feces impermeable material [Z2 hydrophobic [0143],ll.30);  		wherein the second topsheet Z2 is adjacent to a portion of the first topsheet Z1;   		wherein the second topsheet Z2 is disposed only in the perineal portion [middle Fig. 15] and the rear portion B of the diaper Fig. 15;  	wherein any one of the topsheets (e.g., as the second topsheet Z2) directly or indirectly overlies a portion of the first topsheet Z1 in the rear portion; and wherein the second topsheet is a discrete element discontinuous with the first topsheet [as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2, as presented above];

    PNG
    media_image3.png
    263
    392
    media_image3.png
    Greyscale
  	(d) a transverse perineal barrier 100 Fig.11,10-14 [laterally extending separation element 100 (LSE) [0134],ll.4-5 as part of liquid management system LMS [0004],ll.1-2; [0069],ll.6-10; in the perineal portion as crotch portion 7 including in perineal region [0135],ll.2-4; along lateral axis [00137],ll.7-8); comprising:  		a urine and feces impermeable material [hydrophobic material a proximal edge [as inner edge of barrier/LSE 100 Fig.11, 15 [0135],ll.9-12; flap [0137],ll.3 attached to topsheet ], and  		a distal edge [as free outer edge of barrier/LSE 100 Fig.11, 15 [0135],ll.9-12; as flap [0137],ll.3); 	wherein the transverse perineal barrier 100 is disposed in the perineal portion of the diaper with the 2nd topsheet Fig. 15 [0138],ll.13-14; and forms with the 2nd topsheet an integral barrier to feces from back to front [0136],ll.14-16); and  	wherein the distal edge [as free outer edge of barrier/LSE 100 Fig.11 [0135],ll.9-12; as flap [0137],ll.3] is free of attachment to any other component of the diaper [as free outer edge of barrier/LSE 100 [0135],ll.9-12; as flap [0137],ll.3); and	(e) a liquid control structure 28 [absorbent core 28 Fig.1 [0088],ll.10-11]  		disposed over a portion of the backsheet 26 [between backsheet 26 and topsheet 24 [0088],ll.10-12); and between the front edge 10/F and the transverse perineal barrier 100 Fig. 1,11. 	Arizti also teaches that:  		each topsheet can be as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2, as presented above] 		the embodiments are not limiting [0068],ll.1); and  		any of the features of the disclosed embodiments can be combined with features of other embodiments and are included in the scope of the disclosure [0068],ll.13-17);  	in order to provide the transverse perineal barrier 100 ([0134],ll.4-5) as part of liquid management system LMS [0004],ll.1-2; (0069],ll.6-10); in the perineal portion as crotch portion 7 including in perineal region [0135],ll.2-4; as a urine and feces impermeable material [hydrophobic material [0136],ll.6, forming barrier to feces from back to front [0136],ll.14-16); and where the second topsheet Z2 also provides this function as hydrophobic in order to form an integral  barrier to feces from back to front   	Arizti does not teach all of the elements in the same embodiment; that the second topsheet Z2 overlies a portion of the first topsheet Z1 in the embodiment of Fig. 15; and that the transverse perineal barrier is formed of the second topsheet. 	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide all of the above features in the same embodiment, in order to provide the second topsheet Z2 as hydrophobic over the first topsheet Z1 of Fig.15, and to provide the impermeable/ hydrophobic second topsheet Z2 overlying the first topsheet Z1 overlying the rear and perineal portions, with the transverse perineal barrier as part of the 2nd topsheet, and one of skill would have been motivated to do so,  in order to form an integral barrier to feces from back to front to improve the comfort of the diaper when used by transferring the liquid portion of the urine and feces to the permeable front topsheet Z1; and where the arrangement of the transverse perineal barrier as part of the 2nd topsheet Z2 provides the advantages of improving the integrity of the diaper and is simpler to manufacture, and where Arizti teaches the same structures for the same functions and purposes, in the same endeavor; and where rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(I)C. 
 	As to claims 3-6, 12-15, 17-19, 22, and 24-25, Arizti teaches that:		(as per claims 3 and 12) the diaper further comprises left and right standing longitudinal cuffs 32 and/or 34 [as: elasticized gasketing cuffs 32 [0088],ll.22 and/or barrier cuffs 34 [0088],ll.12; each of 32 and 34 on R and L sides Fig.1);  			each cuff 32 and/or 34  extending from the front portion 5 to the rear portion 6 Fig.1; and having a proximal cuff portion [as interior proximal edge of cuff 32 Fig.1 or cuff 34], and a free longitudinal cuff distal edge [as free terminal edge 66 of barrier cuff 34 [0116],ll.3; or distal side edge of cuff 32 adjacent 1st diaper R side edge 3 and 2nd diaper L side edge 4 Fig.1 [0090],ll.3-4],  			each longitudinal cuff 32 and/or 34 comprising 	a longitudinal cuff elastic member [1 or more elastic strings or elements of cuff 32 [0117],ll.6-8; or elastic  to any other component of the diaper and a transverse rear cuff distal edge and wherein the free transferse rear cuff distal edge is free of attachment to any other component of the diaper Fig.1  [as including elastic portion or edge in lateral, transverse, or other direction [0136],ll.9-11); and
.
 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arizti in view of Roe (US 7772455 B2).

	As to claim 20, Arizti teaches a method of obtaining a stool sample from an infant [0069],ll.1-7], comprising the steps of: 		applying the diaper of claim 7 [as presented above] to the infant; and detecting an event of elimination by the infant [use of disposable diaper as an absorbent article on an infant placed against or in proximity to the body of the wearer to contain body exudates including BM discharged from the body [0069],ll.1-7); and
 		removing the diaper from the infant [removing absorbent article after use [0076],ll.7-8; absorbent article as disposable diaper for use on infant [0069],ll.1-3).
	Arizti does not teach: locating the diaper proximate to a sample container; and emptying the sample from the diaper into the sample container.
 	However, Roe teaches a method of obtaining a stool sample from a disposable absorbent article as diaper of an infant [Col.4],ll.38-41); comprising: 	locating the diaper proximate to a sample container; and emptying stool from the diaper into a sample container [collecting feces in waste bag as sample container Col.10],ll.20-21; for testing the feces sample Col.13],ll.64-67);  	in order to test the effectiveness of added modifying agents such as FMAs as feces modifying agents FMA [Col.12],ll.40-41] to increase the viscosity and reduce adhesion and mobility of the feces [Col.17,ll.51-52). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Arizti with the feces sample collection and testing of 

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781